Citation Nr: 0601677	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  97-27 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for left ulnar 
neuropathy.  

2.  Entitlement to service connection for bilateral foot 
disabilities.  

3.  Entitlement to a compensable disability rating for 
actinic keratoses of the forehead, cheeks, and nose.  


REPRESENTATION

Appellant represented by:	Oregon Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from May 1989 to July 1991.  
He had 20 years of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

The Board remanded this case in October 2003, signed by 
another Veterans Law Judge, at which time the issue of 
service connection for bilateral foot disabilities was 
inadvertently not listed as an issue.  


FINDING OF FACT

A statement submitted by the veteran in November 2005 was 
received by the Board the next month; the veteran wrote 
that he did not wish to pursue his current appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal for 
service connection for left ulnar neuropathy, service 
connection for bilateral foot disabilities, and for a 
compensable disability rating for actinic keratoses of the 
forehead, cheeks, and nose, are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2005).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2005).  

The veteran submitted a VA Form 9 in July 1997, completing 
the appeal for service connection for left ulnar 
neuropathy, service connection for bilateral foot 
disabilities, and for a compensable disability rating for 
actinic keratoses of the forehead, cheeks, and nose.  

The veteran submitted a statement dated in November 2005, 
which was received by the Board the next month, in which 
he stated that he did not wish to pursue his appeal. 

Hence, there remain no allegations of errors of fact or 
law for appellate consideration with regard to this case.  
Accordingly, the Board does not have jurisdiction to 
review the appeal of the claims for entitlement to service 
connection for left ulnar neuropathy, service connection 
for bilateral foot disabilities, and for a compensable 
disability rating for actinic keratoses of the forehead, 
cheeks, and nose.  

The appeal is dismissed without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204.  


ORDER

The appeal for service connection for left ulnar 
neuropathy, service connection for bilateral foot 
disabilities, and for a compensable disability rating for 
actinic keratoses of the forehead, cheeks, and nose is 
dismissed. 



____________________________________________
R. F. WILLAIMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


